— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County, imposed May 29, 1978, upon his conviction of criminal sale of a controlled substance in the third degree, on his plea of guilty, the sentence being an indeterminate prison term of from two years to life. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a prison term of one year to life. As so *735modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Suozzi, J. P., Gulotta and Shapiro, JJ., concur.